Exhibit 10.34#







SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release ("Agreement") is made by and between
Vincent Nakayama (fka Vincent Uttley) ("Employee") and Telenav, Inc., a Delaware
corporation (the "Company") (collectively referred to as the "Parties" or
individually referred to as a "Party").
RECITALS
WHEREAS, Employee was employed by the Company;
WHEREAS, Employee previously signed an Confidential Information and Invention
Assignment Agreement with the Company dated May 5, 2014 (the "Confidentiality
Agreement");
WHEREAS, the Company granted Employee restricted stock units (RSUs) for an
aggregate of 250,000 shares of Company common stock, which RSUs remain
outstanding and unvested immediately prior to the Termination Date (as defined
below) under the Company's 2009 Equity Incentive Plan (the "2009 Plan"), each of
which is represented by a RSU agreement between the Company and Employee
(collectively, the "RSU Agreements"). Of such RSUs, the Employee holds no RSUs
that are vested as of the Termination Date.
WHEREAS, the Company and Employee entered into an offer letter dated April 3,
2014 and an Employment and Change of Control Agreement dated April 11, 2014
(collectively, the "Employment Agreements");
WHEREAS, the Company and Employee agreed that the Employee would terminate his
employment with the Company effective October 31, 2014 (the "Termination Date");
and
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee's employment with or separation from the Company.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:
1.Consideration.


a.Severance Agreement. Pursuant to the terms and conditions of the Employment
Agreement, Employee is entitled to receive the following severance benefits:





--------------------------------------------------------------------------------

Exhibit 10.34#



i.Payment. The Company agrees to pay Employee a lump sum of severance pay at a
rate equal to Employee's base salary rate ($350,000 per year), as in effect on
the Termination Date, for twelve (12) months from tile Termination Date, a
pro-rated portion of Employee's target bonus for t1Je fiscal year ending June
30, 2015 ($70,000) and one-half of the $100,000 signing bonus payable to you
upon the six month anniversary of your employment ($50,000) (the payment will
occur on the fifth day after the effective date of this Agreement) in accordance
with the Company's normal payroll practices.


ii.COBRA. The Company will reimburse Employee for the payments Employee makes
for COBRA coverage for a period of twelve (12) months, provided Employee timely
elects and pays for continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA"), within the time period
prescribed pursuant to COBRA. COBRA reimbursements will be made by the Company
to Employee consistent with the Company's normal expense reimbursement policy,
provided that Employee submits documentation to the Company substantiating his
payments for COBRA coverage.
b.Signing Bonus. The Parties agree that the remaining $50,000 signing bonus to
be paid twelve (12) months after the date the Employee commenced employment (May
5, 2014), May 1,2015, shall be forfeited and that the Employee is not entitled
to receive such signing bonus.
c.RSUs. The Parties agree that the number of shares of Company common stock that
Employee is entitled to receive the RSUs is no shares pursuant to the RSU
Agreements in accordance with the terms of such RSU Agreements. The RSUs that
have not vested as of the Termination Date will terminate and be cancelled as of
the Termination Date and Employee will have no further rights or entitlements
with respect thereto.
2.Benefits. Employee's health insurance benefits will cease on October 31, 2014,
subject to Employee's right to continue his health insurance under COBRA.
Employee's participation in all benefits and incidents of employment, including,
but not limited to, vesting in stock options, and the accrual of bonuses,
vacation, and paid time off, ceased as of the Termination Date.
3.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.
4.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
"Releasees"). Employee, on his



--------------------------------------------------------------------------------

Exhibit 10.34#



own behalf and on behalf of his respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this Agreement, including, without limitation:
a.any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;
b.any and all claims relating to, or arising from, Employee's right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
c.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
d.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the California Family
Rights Act; the California Labor Code; the California Workers' Compensation Act;
and the California Fair Employment and Housing Act;
e.any and all claims for violation of the federal or any state constitution;
f.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;
g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and
h.    any and all claims for attorneys' fees and costs.



--------------------------------------------------------------------------------

Exhibit 10.34#



Employee agrees that the release set forth in this section will be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Agreement.
This release does not release claims that cannot be released as a matter of law,
including, but not limited to, Employee's right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that any such filing or participation does not
give Employee the right to recover any monetary damages against the Company;
Employee's release of claims herein bars Employee from recovering such monetary
relief from the Company).
5.Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement will not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.
6.California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.
7.No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any



--------------------------------------------------------------------------------

Exhibit 10.34#



of the other Releasees. Employee also represents that he does not intend to
bring any claims on his own behalf or on behalf of any other person or entity
against the Company or any of the other Releasees.
8.Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
"Separation Information"). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee's attorney(s), and
Employee's accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that he will
not publicize, directly or indirectly, any Separation Information.
9.Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company's trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Employee's signature below constitutes his
certification under penalty of perjury that he has returned all documents and
other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company.
10.No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee will state no more than that
he cannot provide counselor assistance.
11.Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.
The Company agrees to refrain from any disparagement, defamation, libel, or
slander of Employee. Employee understands that the Company's obligations under
this paragraph extend only to the Company's current executive officers and only
for so long as each officer is an employee of the Company.
12.Breach. In addition to the rights provided in the "Attorneys' Fees" section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the



--------------------------------------------------------------------------------

Exhibit 10.34#



validity of the waiver herein under the ADEA, or of any provision of the
Confidentiality Agreement will entitle the Company immediately to recover and/or
cease providing the consideration provided to Employee under this Agreement and
to obtain damages, except as provided by law.
13.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, will be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.
14.Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee will not
directly or indirectly solicit any of the Company' s employees to leave their
employment at the Company.
15.Costs. The Parties will each bear their own costs, attorneys' fees, and other
fees incurred in connection with the preparation of this Agreement.
16.Indemnification. Employee agrees to indemnify and hold harmless the Company
from and against any and all loss, costs, damages, or expenses, including,
without limitation, attorneys' fees or expenses incurred by the Company arising
out of the breach of this Agreement by Employee, or from any false
representation made herein by Employee, or from any action or proceeding that
may be commenced, prosecuted, or threatened by Employee or for Employee's
benefit, upon Employee's initiative, direct or indirect, contrary to the
provisions of this Agreement. Employee further agrees that in any such action or
proceeding, this Agreement may be pled by the Company as a complete defense, or
may be assel1ed by way of counterclaim or cross-claim.
17.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
18.No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
19.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction



--------------------------------------------------------------------------------

Exhibit 10.34#



or arbitrator to be illegal, unenforceable, or void, this Agreement will
continue in full force and effect without said provision or portion of
provision.
20.Attorneys' Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party will be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys' fees incurred in connection
with such an action.
21.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee's employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee' s relationship with the Company, with the
exception of the Confidentiality Agreement.
22.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company's Chief Executive Officer.
23.Governing Law. This Agreement will be governed by the laws of the State of
California, without regard for choice-of-law provisions. The Parties consent to
personal and exclusive jurisdiction and venue in the State of California.
24.Effective Date. Employee understands that this Agreement will be null and
void if not executed by him within twenty one (21) days. Each Party has seven
(7) days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Employee signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the "Effective Date").
25.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile will have the same force and
effect as an original and will constitute an effective, binding agreement on the
part of each of the undersigned.
26.Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:
a. he has read this Agreement;
b. he bas been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;



--------------------------------------------------------------------------------

Exhibit 10.34#



c. he understands the terms and consequences of this Agreement and of the
releases it contains; and
d. he is fully aware of the legal and binding effect of this Agreement.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


 
Vincent Nakayama, an individual
Dated: November 8, 2014
/s/ Vincent Nakayama             

 
Vincent Nakayama



    
 
Telenav, Inc.
Dated: November 18, 2014
By: /s/ HP Jin                 
 
Dr. HP Jin
 
President & CEO

                        




    

